DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, corresponding to claim(s) 1-8 in the reply filed on 11/28/22 is acknowledged.
Claim(s) 9-20 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/21 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings were received on 6/15/21. These drawings are acceptable.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsai (US 2011/0081142).

Regarding claim 1, Tsai discloses a method for tracking-based motion deblurring (see 100 in fig. 1; see fig. 4), the method comprising: receiving image data capturing a scene (see 41 in fig. 4); tracking a blurred object in the scene (e.g. see “object tracking” in ¶ [0043]); and performing coded exposure deblurring of the scene (e.g. see ¶ [0022]).

Regarding claim 8, Tsai further discloses wherein the method is performed on an embedded image processing system (see 18 in fig. 1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Loce et al. (US 2018/0268240).

Regarding claim 2, although Tsai discloses tracking , it is noted that Tsai does not provide the particular wherein tracking the blurred object comprises applying mean shift tracking to the image data.
However, Loce discloses that it is well-known in the art of object tracking wherein tracking the blurred object comprises applying mean shift tracking to the image data (e.g. see ¶ [0057]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Loce teachings of the well-known tracking algorithm into Tsai tracking for the benefit of implementing and accurately tracking object.

Regarding claim 3, the references further discloses comprising identifying a region of interest (ROI) in the image data (see Loce 510 in fig. 5), the ROI comprising the blurred object (see person in Tsai fig. 1).

Regarding claim 4, the references further discloses wherein the ROI is identified using an object detector (see Loce 110 in fig. 1).

Regarding claim 5, the references further discloses wherein tracking the blurred object further comprises tracking the ROI over multiple image frames in the image data (see Loce 105 in fig. 1).

Regarding claim 6, although Tsai discloses tracking the blurred object, it is noted that Tsai does not provide the particular wherein tracking object in the scene comprises performing a tracking algorithm on image sensor hardware.
However, Loce discloses that it is well-known in the art of object tracking wherein tracking object in the scene comprises performing a tracking algorithm on image sensor hardware (e.g. see ¶ [0052]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Loce teachings of the well-known tracking algorithm into Tsai tracking for the benefit of implementing and accurately tracking object.

Regarding claim 7, the references further discloses comprising performing coded exposure of an image sensor based on the tracking algorithm (e.g. see Tsai ¶ [0022]).

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Wexler et al. (US 2021/0366479), discloses object tracking algorithm.
2.	Foroozan et al. (US 2021/0117659), discloses object tracking with ROI.
3.	Uliyar et al. (US 2017/0352136), discloses object tracking with image deblurring.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485